Title: From Thomas Jefferson to Martha Jefferson Randolph, 5 February 1799
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



My dear Martha
Philadelphia Feb. 5. 99.

I wrote to mr Randolph on the 30th. of Jan. having just then recieved his of the 19th. it was not till yesterday that I learned from the Post office that our post now departs on Wednesday morning from this place. my letters hitherto have been written for Thursday morning, so that you will have recieved them a week later. tell mr Randolph that the day on which I wrote to him, but after I had sealed my letter, a bill was brought in to raise 30. regiments of infantry cavalry & artillery, on the event of an invasion or in case of imminent danger of invasion in the opinion of the President. regiments are now proposed to be about 1000. our land army will then be the existing army 5000. the additional army 9000, this eventual army 30,000. (instead of the Provisional one of 10,000 the act for which is expired) and the volunteer army, which is now to be formed into brigades & divisions & to be exercised. we have no particular information as to the price of tobo. but generally that that as well as all other produce is higher in England than ever known. the immense quantities of paper which their circumstances have forced them to create are now sensibly felt in the enlivening effect which always takes place in the first moment in the delusive shape of prosperity. they are accordingly now singing Hosannas for the unparalleled rise of their finances, & manufactures. we shall catch a little of the benefit in the beginning as their paper money price for tobo. will be hard money to us. but it will soon be fetched up as their paper money price for manufactures will be a hard money price to us. we ought to prepare against being involved in their embarassments by setting in by times to domestic manufacture.—Jupiter with my horses must be at Fredericksburg on Tuesday evening the 5th. of March. I shall leave this place on the 1st. or 2d. you will recieve this  the 14th. inst. I am already lighthearted at the approach of my departure. kiss my dear children for me. inexpressible love to yourself & the sincerest affection to mr Randolph. Adieu.
